 

Exhibit 10.2



 

Execution Version



 

AMENDMENT NO. 3 AND CONSENT TO AMENDED AND RESTATED CREDIT
AGREEMENT AND SUCCESSOR AGENCY AGREEMENT

 

This AMENDMENT NO. 3 AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND
SUCCESSOR AGENCY AGREEMENT (“Amendment”), dated effective as of May 22, 2018
(the “Effective Date”), is by and among Rowan Companies, Inc., a Delaware
corporation (the “Borrower”), Rowan Companies plc, an English public limited
company (the “Parent”), the other Guarantors, the Lenders party hereto, Wells
Fargo Bank, National Association (“Wells Fargo”), as an issuing lender, as
swingline lender, and as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), and Wilmington Trust, National Association, as
Successor Administrative Agent (as defined below).

 

Whereas, the Borrower, the lenders party thereto from time to time (the
“Lenders”), and the Administrative Agent are parties to that certain Amended and
Restated Credit Agreement dated as of January 23, 2014 (as amended by the
Commitment Increase and Extension Agreement and Amendment No. 1 dated as of May
5, 2015 and the Extension Agreement and Amendment No. 2 dated as of January 25,
2016, and as the same may be further amended, extended, restated, or otherwise
modified from time to time, the “Credit Agreement”, the capitalized terms of
which are used herein as therein defined unless otherwise defined herein);

 

WHEREAS, concurrently upon the effectiveness of this Amendment, RDC Holdings
Luxembourg S.à r.l., a Luxembourg private limited liability company (“société à
responsabilité limitée”), an Affiliate of the Borrower and a wholly-owned
Subsidiary of the Parent, will enter into the New Credit Agreement (as defined
below) and certain Lenders will cease to be Lenders under the Credit Agreement
and concurrently become lenders under the New Credit Agreement (each such
Lender, a “New Facility Lender”);

 

WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders party hereto (which constitute the Majority Lenders) have agreed, to
make certain amendments to the Credit Agreement, on the terms and conditions set
forth herein;

 

WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders party hereto (which constitute the Majority Lenders) have agreed, to
permit the Non-Pro Rata Commitment Reduction (as defined below), on the terms
and conditions set forth herein;

 

WHEREAS, Wells Fargo has agreed to resign as Administrative Agent, and the
Borrower and the Lenders party hereto (which constitute the Majority Lenders)
have agreed to permit such resignation and to appoint Wilmington Trust, National
Association as successor Administrative Agent (in such capacity, the “Successor
Administrative Agent”), and such resignation and appointment shall be effective
upon the effectiveness of this Amendment; and

 

Now, Therefore, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

 

 

 

Section 1.            Amendments to Credit Agreement. Upon the satisfaction of
the conditions specified in Section 7 of this Amendment, effective as of the
Effective Date, the Credit Agreement is amended as follows:

 

(a)          Section 1.1 of the Credit Agreement is hereby amended to add the
following defined terms in appropriate alphabetical order:

 

“7.375% Notes” means the $500,000,000 aggregate principal amount of the 7.375%
Senior Notes due 2025 issued pursuant to the Indenture (together with any notes
of such series issued in substitution or exchange therefor).

 

“Acceptable Indenture” means (a) the Indenture as in effect on the Closing Date
and (b) any other indenture (including any amendment or supplement to the
Indenture), so long as the terms of any indenture described in this clause (b)
(i) are usual and customary with respect to the type of Debt issued thereunder
given the then prevailing market conditions and (ii) are not materially more
restrictive or burdensome when taken as a whole than the terms and provisions
set forth in this Agreement.

 

“Approved Affiliate” means a Person that (a) is directly or indirectly
wholly-owned by the Parent (other than Equity Interests that have been issued in
connection with a Permitted Cash-Box Structure) but is not directly or
indirectly wholly-owned by the Borrower, and (b) does not, directly or
indirectly, own any Rig or conduct any material operations.

 

“Convertible Debt” means unsecured Debt of the Parent, the Borrower, or an
Approved Affiliate that is convertible into or exchangeable for (a) common
Equity Interests of the Parent, (b) exchangeable redeemable preferred shares
that are exchangeable into common Equity Interests of the Parent concurrently
with the conversion or exchange of such Debt, (c) cash, (such amount of cash
determined by reference to the price of such common Equity Interests), (d) a
combination thereof, and (e) cash in lieu of fractional common Equity Interests
of the Parent; provided in each case that the terms of such Debt shall not
contain or otherwise impose any representations, warranties, covenants,
conditions, mandatory prepayments, events of default, remedies or other
provisions that taken as a whole (i) are not usual and customary with respect to
such type of Debt given the then prevailing market conditions, (ii) are
materially more restrictive or burdensome than the terms and provisions set
forth in this Agreement, or (iii) include any financial maintenance covenants
that are more restrictive or burdensome than the financial maintenance covenants
in this Agreement (disregarding for such purposes the ability of holders to
convert or exchange such Debt).

 

 -2- 

 

 

“New Credit Agreement” means that certain Credit Agreement dated as of May 22,
2018, among RDC Holdings Luxembourg S.à r.l., a Luxembourg private limited
liability company (“société à responsabilité limitée”), as the borrower, the
Parent, Wells Fargo Bank, National Association, as administrative agent, an
issuing lender, and swingline lender, and the other issuing lenders and other
lenders party thereto from time to time, as amended, extended, restated, amended
and restated, supplemented or otherwise modified from time to time.

 

“New Credit Facility Documents” means, collectively, the New Credit Agreement
and any guaranties, certificates, instruments, security documents or other
documents delivered or contemplated to be delivered thereunder or in connection
therewith (in each case, as may be amended, extended, restated, amended and
restated, supplemented or otherwise modified from time to time).

 

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Parent’s common
Equity Interests purchased by the Parent in connection with the issuance of any
Convertible Debt or in relation to a Permitted Cash-Box Structure; provided that
the purchase price for such Permitted Bond Hedge Transaction, less the proceeds
received substantially concurrently by the Parent from the sale of any related
Permitted Warrant Transaction, does not exceed the net cash proceeds received by
the Parent from the sale of such Convertible Debt issued or resulting from the
Permitted Cash-Box Structure in connection with the Permitted Bond Hedge
Transaction.

 

“Permitted Cash-Box Structure” means any structure whereby either: (a) common
Equity Interests or Convertible Debt are issued by the Parent in consideration
for the concurrent transfer to the Parent of redeemable preferred shares and, if
applicable, ordinary shares of an Approved Affiliate; or (b) an Approved
Affiliate issues any Debt, or a call option, warrant or right to purchase (or
substantively equivalent derivative transaction), in each case, which is
convertible into redeemable preferred shares in such Approved Affiliate which,
concurrently with such conversion, are exchangeable for common Equity Interests
in Parent, and, in either case, all customary transactions, steps, agreements
and arrangements which may be necessary to implement such structure.

 

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Parent’s common Equity Interests sold by the Parent substantially concurrently
with any purchase by the Parent of a related Permitted Bond Hedge Transaction.

 

 -3- 

 

 

“Rig” means any mobile offshore drilling unit (including without limitation any
jack-up rig, semi-submersible rig, drillship, and barge rig).

 

(b)          Section 1.1 of the Credit Agreement is hereby amended by restating
the following defined terms in their entirety as follows:

 

“4.75% Notes” means the $400,000,000 aggregate principal amount of the 4.75%
Senior Notes due 2024 issued pursuant to the Indenture (together with any notes
of such series issued in substitution or exchange therefor).

 

“4.875% Notes” means the $700,000,000 aggregate principal amount of the 4.875%
Senior Notes due 2022 issued pursuant to the Indenture (together with any notes
of such series issued in substitution or exchange therefor).

 

“5.400% Notes” means the $400,000,000 aggregate principal amount of the 5.400%
Senior Notes due 2042 issued pursuant to the Indenture (together with any notes
of such series issued in substitution or exchange therefor).

 

“5.85% Notes” means the $400,000,000 aggregate principal amount of the 5.85%
Senior Notes due 2044 issued pursuant to the Indenture (together with any notes
of such series issued in substitution or exchange therefor).

 

“7.875% Notes” means the $500,000,000 aggregate principal amount of the 7.875%
Senior Notes due 2019 issued pursuant to the Indenture (together with any notes
of such series issued in substitution or exchange therefor).

 

“Additional Notes” means any senior unsecured notes of one or more series, and
any notes issued in substitution or exchange therefor, (other than the 4.75%
Notes, the 4.875% Notes, the 5.400% Notes, the 5.85% Notes, the 7.375% Notes and
the 7.875% Notes) issued by the Borrower, the Parent or any Approved Affiliate
from time to time pursuant to any Acceptable Indenture.

 

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person; provided
that (a) any obligation to pay rent or other amounts under any lease or other
agreement (whether entered into before or after the Closing Date) that would
have been classified as an operating lease pursuant to GAAP as in effect on the
Closing Date will be deemed not to be a Capital Lease and (b) any obligation to
pay amounts under any agreement (whether entered into before or after the
Closing Date) that provides for services and the right to use equipment will be
deemed not to be a Capital Lease (but only to the extent such obligation would
not have been capitalized on a balance sheet of such Person prepared in
accordance with GAAP as in effect on the Closing Date).

 

 -4- 

 

 

“Change in Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%
or more of the equity securities of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option or similar
right), (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (c) any Credit Party
(other than the Parent) shall cease to be wholly-owned, directly or indirectly,
by the Parent other than pursuant to a transaction permitted by, as applicable,
Section 6.7 and/or 6.8.

 

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Advance
comprising the same Borrowing, the interest rate per annum (rounded upward to
the nearest whole multiple of 1/100 of 1%) equal to (a) the rate for deposits in
Dollars (for delivery on the first day of such Interest Period) appearing on the
Reuters “LIBOR01” screen (or on any successor or substitute screen provided by
Reuters, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such screen, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Dollars in the London
interbank market) as of 11:00 a.m. (London, England time) two Business Days
prior to the first day of such Interest Period, and having a maturity equal to
such Interest Period, and (b) if the rate as determined under clause (a) is not
available at such time for any reason, then the applicable Eurodollar Rate for
the relevant Interest Period shall instead be the rate per annum determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Advance being made, continued or converted
and with a term equivalent to such Interest Period would be offered by a bank
selected by the Administrative Agent to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

 

 -5- 

 

 

“Fee Letter” means that certain fee letter dated May 22, 2018 among the
Borrower, the Parent and the Administrative Agent.

 

“Guaranties” means, collectively, (a) the Parent Guaranty, (b) any Material
Subsidiary Guaranty, (c) the Luxembourg Subsidiary Guaranty and (d) any other
guaranty agreements or joinders or supplements thereto executed in favor of the
Administrative Agent for the benefit of the Lender Parties.

 

“Guarantors” means, collectively, (a) the Parent, (b) each Material Subsidiary
that has complied with the requirements of Section 5.6, (c) Rowan Finanz and (d)
any other Person that has entered into a Guaranty.

 

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.
Notwithstanding the foregoing neither a Permitted Bond Hedge Transaction nor a
Permitted Warrant Transaction shall constitute a Hedging Arrangement.

 

“Indenture” means the Indenture dated as of July 21, 2009 between the Borrower
and U.S. Bank National Association, as trustee (“U.S. Bank”), as supplemented by
the First Supplemental Indenture dated as of July 21, 2009 between the Borrower
and U.S. Bank, the Second Supplemental Indenture dated as of August 30, 2010
between the Borrower and U.S. Bank, the Third Supplemental Indenture dated as of
May 4, 2012 among the Borrower, the Parent and U.S. Bank, the Fourth
Supplemental Indenture dated as of May 21, 2012 among the Borrower, the Parent
and U.S. Bank, the Fifth Supplemental Indenture dated as of December 11, 2012
among the Borrower, the Parent and U.S. Bank, the Sixth Supplemental Indenture
dated as of January 15, 2014 among the Borrower, the Parent and U.S. Bank, the
Seventh Supplemental Indenture dated as of January 15, 2014 among the Borrower,
the Parent and U.S. Bank, and the Eighth Supplemental Indenture dated as of
December 19, 2016 among the Borrower, the Parent and U.S. Bank, and as the same
may be further amended, restated, supplemented, assumed or otherwise modified
from time to time as permitted by this Agreement.

 

 -6- 

 

 

“Issuing Lender” means any Lender designated in writing to the Administrative
Agent by the Borrower (and consented to in writing by such Lender) as an issuer
of Letters of Credit, each in its respective capacity as an issuer of Letters of
Credit hereunder.

 

“Letter of Credit Sublimit” means $0.

 

“Note Documents” means the Senior Unsecured Notes, the Indenture, each other
Acceptable Indenture, and each other agreement, instrument, or document executed
at any time in connection with the Senior Unsecured Notes.

 

“Prime Rate” means the rate of interest per annum published in The Wall Street
Journal as the “Prime Rate” in the United States for such day; provided that if
The Wall Street Journal ceases to publish for any reason such rate of interest,
then “prime rate” means the prime lending rate as set forth on the Bloomberg
page PRIMBB Index (or successor page) for such day (or such other service as
determined by the Administrative Agent from time to time for purposes of
providing quotations of prime lending interest rates).

 

“Senior Unsecured Notes” means the 4.75% Notes, the 4.875% Notes, the 5.400%
Notes, the 5.85% Notes, the 7.375% Notes, the 7.875% Notes and any Additional
Notes.

 

“Swingline Lender” means any Lender that agrees to make Swingline Advances under
this Agreement.

 

“Swingline Sublimit” means $0.

 

(c)          Section 1.1 of the Credit Agreement is hereby amended to delete the
following defined terms:

 

“Specified Holding Company” means (a) RDC Holdings Luxembourg, S.ár.l, a private
limited company organized under the laws of Luxembourg, and (b) any other Person
owned, directly or indirectly, by the Parent who, directly or indirectly, owns
(i) more than 50% of the equity securities of the Borrower entitled to vote or
(ii) equity securities representing more than 50% of the value of the Borrower,
in each case on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option or similar right).

 

 -7- 

 

 

“Specified Holding Company Guaranty” means a guaranty substantially in the form
of Exhibit C made by any Specified Holding Company in favor of the
Administrative Agent for the benefit of the Lender Parties, as amended,
supplemented or otherwise modified from time to time.

 

(d)          Section 5.9 of the Credit Agreement is hereby amended by restating
such Section to read as follows:

 

5.9 [Reserved].

 

(e)          Section 6.1 of the Credit Agreement is hereby amended by (i)
replacing the reference to “Section 6.1(c)” in clause (a) thereof with a
reference to “Section 6.1(b) and (c)”; (ii) adding “, any Approved Affiliate”
between “unsecured Debt of the Parent” and “or any Credit Party” in clause (b)
thereof; (iii) deleting “and” at the end of clause (e) thereof; (iv) replacing
the parenthetical in clause (f) thereof with “(determined on a pro forma basis
as of the end of each of the most recently completed fiscal quarter for which
Financial Statements have been provided pursuant to Section 5.2)”; (v) replacing
the period at the end of clause (f) thereof with “; and”; and (vi) adding new
clause (g) as follows:

 

(g)          Debt of the Parent or any of its Subsidiaries under the New Credit
Facility Documents and any modification, extension, refinancing, renewal or
replacement of all or any part of such Debt.

 

(f)          Section 6.2 of the Credit Agreement is hereby amended by
(i) deleting “and” at the end of clause (l) thereof, (ii) deleting the period at
the end of clause (m) thereof and replacing such period with “; and”, and
(iii) adding new clause (n) as follows:

 

(n)          Liens securing Debt permitted under Section 6.1(g).

 

(g)          Section 6.5 of the Credit Agreement is hereby amended by restating
such Section to read as follows:

 

6.5 Burdensome Agreements. The Parent shall not, nor shall it permit any
Subsidiary to, create, incur, assume or permit to exist any contract, agreement
or understanding (other than this Agreement and the New Credit Facility
Documents) which in any way prohibits or restricts (or requires the consent of
or notice to other Persons in connection with) (a) the Parent or any Subsidiary
from paying or prepaying the Obligations, (b) the granting, conveying, creation
or imposition of any Lien on any of its Property, whether now owned or hereafter
acquired, to secure the Obligations (other than (x) agreements governing secured
Debt permitted by Sections 6.1 and 6.2 to the extent such restrictions govern
only the asset financed pursuant to or securing such Debt, (y) any Acceptable
Indenture, and (z) any agreement governing permitted Convertible Debt), or (c)
any Subsidiary from making Restricted Payments (other than any agreement
governing Debt of a Credit Party permitted under Section 6.1(d) or Section
6.1(e) in its capacity as a primary obligor or guarantor of such Debt) to the
Borrower or any other Credit Party or making or paying intercompany loans and
advances to the Borrower, in each case other than restrictions that (i) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 6.9 and applicable solely
to such joint venture, (ii) are customary restrictions in leases, subleases,
licenses, asset sale agreements otherwise permitted hereby and transactions
permitted by this Agreement so long as such restrictions relate solely to the
assets subject thereto, and (iii) are restrictions in agreements governing Debt
of a Person that is acquired or merged with or into or consolidated with the
Parent or a Subsidiary existing at the time of such acquisition, merger, or
consolidation (and not created in anticipation or contemplation thereof)
permitted under Section 6.1(c).

 

 -8- 

 

 

(h)          Section 6.7(b)(i) of the Credit Agreement is hereby amended by
replacing the parenthetical therein in its entirety as follows: “(other than the
Borrower)”.

 

(i)          Section 6.7(b)(ii) of the Credit Agreement is hereby amended by
deleting the parenthetical “(other than the stock of the Borrower)”.

 

(j)          Section 6.10 of the Credit Agreement is hereby amended by inserting
the phrase “or in connection with a Permitted Cash-Box Structure” between
“wholly-owned Subsidiaries” and “.”.

 

(k)          Section 7.1(e) of the Credit Agreement is hereby amended by
replacing the proviso therein in its entirety as follows:

 

provided that (x) for purposes of this clause (e), the “principal amount” of the
obligations in respect of any Hedging Arrangements at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedging Arrangements were terminated at such time
and (y) neither (1) any event (other than, for the avoidance of doubt, an “event
of default” (however denominated under the documentation for such Convertible
Debt)) that permits holders of any Convertible Debt (or any Parent guarantee in
respect thereof) to convert or exchange, as the case may be, such Convertible
Debt (or any Contingent Debt of the Parent in respect thereof) nor (2) the
conversion or exchange of any Convertible Debt (or any Contingent Debt of the
Parent in respect thereof) (other than, for the avoidance of doubt, as a result
of an “event of default” (however denominated under the documentation for such
Convertible Debt)), in either case, into ordinary shares of the Parent (or other
securities or property into which such ordinary shares are converted,
reconstituted or reclassified following a merger event, reclassification or
other change of the ordinary shares of the Parent), cash or a combination
thereof, shall give rise to an Event of Default under this clause (e);

 

 -9- 

 

 

(l)          Section 7.1(f)(ii) of the Credit Agreement is hereby amended by
deleting the phrase “or any Specified Holding Company”.

 

(m)          Section 8.1 of the Credit Agreement is hereby amended by replacing
the reference to “Wells Fargo” therein with a reference to “Wilmington Trust,
National Association”.

 

(n)          Section 8.6 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

8.6           Resignation of Administrative Agent or Issuing Lender. The
Administrative Agent may resign at any time upon at least thirty (30) days’
prior written notice to the Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Majority Lenders shall have the right, with the
approval of the Borrower unless an Event of Default has occurred and is
continuing, to appoint a successor Administrative Agent. Such resignation shall
become effective in accordance with such resigning party’s notice and such
resigning party shall be discharged from its duties and obligations as
Administrative Agent hereunder and under the other Credit Documents.

 

An Issuing Lender may at any time give notice of its resignation to the other
Lender Parties and the Borrower. Upon receipt of any such notice of resignation,
the Majority Lenders shall have the right, with the approval of the Borrower
unless an Event of Default has occurred and is continuing, to appoint a
successor Issuing Lender. If no such successor shall have been so appointed and
shall have accepted such appointment within 30 days after such Issuing Lender
gives notice of its resignation, then the Administrative Agent may on behalf of
and at the direction of the Lenders, appoint a successor Issuing Lender with the
approval of the Borrower (such approval not to be unreasonably withheld or
delayed) unless an Event of Default has occurred and is continuing. Once a
Person has accepted such appointment, then the resignation of such Issuing
Lender shall become effective in accordance with its notice and such resigning
party shall be discharged from its duties and obligations as Issuing Lender
hereunder and under the other Credit Documents (except that such Issuing Lender
shall remain the Issuing Lender with respect to any Letters of Credit
outstanding on the effective date of its resignation and the provisions
affecting the Issuing Lender with respect to such Letters of Credit shall inure
to the benefit of such Person until the termination or expiration of all such
Letters of Credit (without any pending drawing thereon) issued by such Person
and the reimbursement or payment of all Obligations in connection therewith).

 

 -10- 

 

 

Upon the acceptance of a successor’s appointment as Administrative Agent or
Issuing Lender hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Issuing Lender, as applicable (except for such rights,
powers, privileges, and benefits as continue in favor of the retiring (or
retired) Issuing Lender as provided herein), and the retiring Administrative
Agent or Issuing Lender, as applicable, shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent or Issuing Lender,
as applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Administrative Agent’s or Issuing Lender’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Sections 9.1(b), (c),
and (d) and Section 2.3(h) shall continue in effect for the benefit of such
retiring Administrative Agent and Issuing Lender, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent or Issuing Lender,
as applicable, was acting as Administrative Agent or Issuing Lender.

 

(o)          Schedule II (Revolving Commitments) is hereby amended by replacing
it in its entirety with Schedule II attached hereto.

 

(p)          Schedule IV (Notice Information) is hereby amended by replacing it
in its entirety with Schedule IV attached hereto.

 

Section 2.             Resignation of the Administrative Agent; Appointment of
Successor Administrative Agent.

 

(a)          Upon the effectiveness of this Amendment and as of the Effective
Date, Wells Fargo hereby resigns as Administrative Agent (in such capacity, the
“Resigning Administrative Agent”) and gives notice of such resignation. Each of
the parties hereto (including without limitation the Lenders party hereto (which
constitute the Majority Lenders)) waives any notice requirement for such
resignation contained in the Credit Agreement and acknowledges and agrees that
such resignation complies with the terms and conditions of Section 8.6 of the
Credit Agreement and is effective as of the Effective Date.

 

(b)          Upon the effectiveness of this Amendment and as of the Effective
Date, (i) the Lenders party hereto (which constitute the Majority Lenders)
hereby appoint, with the consent of the Borrower, Wilmington Trust, National
Association, as successor Administrative Agent in accordance with Section 8.6 of
the Credit Agreement; (ii) Wilmington Trust, National Association hereby accepts
such appointment as the successor Administrative Agent; and (iii) the parties
hereto agree and acknowledge that, after giving effect to this Amendment, all
references to “Administrative Agent” under the Credit Documents shall be
references to Wilmington Trust, National Association.

 

 -11- 

 

 

(c)          Upon the effectiveness of this Amendment and as of the Effective
Date, the Resigning Administrative Agent shall be released from each and all of
its obligations and duties as the Administrative Agent under the Credit
Documents, and the Successor Administrative Agent shall succeed to and become
vested with all of the rights, powers, privileges and duties of the
Administrative Agent under the Credit Documents; provided that the Successor
Administrative Agent shall have no liabilities, duties, or obligations in
respect of any acts or omissions of the Resigning Administrative Agent occurring
prior to the Effective Date, including with respect to withholding Taxes.

 

(d)          Without in any way limiting Section 8.6 of the Credit Agreement,
upon the effectiveness of this Amendment and as of the Effective Date, the
Successor Administrative Agent shall succeed to, and become vested with, all of
the rights, powers, privileges, and duties of the Administrative Agent under the
Credit Documents (except for such rights, powers, privileges and duties as
continue in favor of the Resigning Administrative Agent as provided for in the
Credit Agreement and the other Credit Documents), and the Resigning
Administrative Agent shall be discharged from all of its duties and obligations
under the Credit Agreement and the other Credit Documents; provided, however,
that nothing herein shall limit the rights and protections in favor of the
Resigning Administrative Agent that expressly survive resignation of the
Administrative Agent under the Credit Agreement (including without limitation
those contained in Article VIII and Section 9.1(b), (c) and (d) thereof) and the
other Credit Documents, as such provisions of the Credit Agreement are in effect
on the Effective Date immediately prior to the effectiveness of the Amendment,
in respect of any actions taken or omitted to be taken by the Resigning
Administrative Agent while the Resigning Administrative Agent was acting as
Administrative Agent.

 

(e)          The Resigning Administrative Agent, the Borrower and the Lenders
party hereto (which constitute the Majority Lenders) expressly agree and
acknowledge that neither the Successor Administrative Agent, in its individual
capacity or as the Administrative Agent, nor any of its Affiliates, shall bear
any responsibility or liability for any actions taken or omitted to be taken by
the Resigning Administrative Agent (or any other party) under this Amendment,
the Credit Agreement, or any of the other Credit Documents or the transactions
contemplated hereby or thereby prior to the Effective Date, including with
respect to withholding Taxes.

 

(f)          The Resigning Administrative Agent hereby certifies to the
Successor Administrative Agent as follows as of the Effective Date:

 

(1)         To the knowledge of the Resigning Administrative Agent, the copy of
the loan register delivered by the Resigning Administrative Agent to the
Successor Administrative Agent on or before the Effective Date is true, correct
and complete as of the Effective Date (and after giving effect to the
transactions contemplated by this Amendment).

 

(2)         Exhibit A-1 hereto sets forth, in each case as of the Effective
Date, (i) the outstanding principal amount of, and accrued but unpaid interest
payable on, each Advance, (ii) the applicable advance date and amount, Class,
Type, rate (Eurodollar or Base Rate), Interest Period, and Applicable Margin for
each Advance; and (iii) for each Lender, the outstanding principal amount of,
and accrued but unpaid interest (and any other outstanding amounts) payable to
such Lender.

 

 -12- 

 

 

(3)         To the knowledge of the Resigning Administrative Agent, Exhibit A-2
hereto sets forth each Credit Document (other than the Fee Letter, any Notices
of Borrowing, any Notices of Conversion or Continuation, and any Credit
Documents related to Issuing Lenders and Letters of Credit), including any such
Credit Documents that have been delivered to the Successor Administrative Agent
as of the Effective Date, and as of the Effective Date there have been no
amendments, supplements, forbearance agreements, waivers or consents (other than
this Amendment) relating to such Credit Documents, of which the Resigning
Administrative Agent has knowledge or to which the Resigning Administrative
Agent is a party, except as set forth in Exhibit A-2.

 

(4)         The Resigning Administrative Agent has delivered to the Successor
Administrative Agent the administrative questionnaires, certifications and other
documentation received by the Resigning Administrative Agent from each Lender,
in each case, that is in the Resigning Administrative Agent’s possession
(collectively, the “Lender Documentation”).

 

(g)          The Borrower and the Lenders party hereto (which constitute the
Majority Lenders) acknowledge and agree that the Successor Administrative Agent
is entitled to, and shall rely on, the certifications set forth in clause (f)
above and other information and documentation provided to the Successor
Administrative Agent by the Resigning Administrative Agent in connection with
this Amendment; provided that this clause (g) shall not constitute a
representation or warranty as to the matters so certified.

 

(h)          Covenants of Resigning Administrative Agent. The Resigning
Administrative Agent shall: (i) on or before the Effective Date, deliver, or
cause to be delivered, promptly to the Successor Administrative Agent executed
versions of (A) the Credit Agreement, (B) the Guaranties, and (C) the Lender
Documentation, (ii) execute all other documents as may be reasonably requested
by the Successor Administrative Agent or the Borrower to transfer the rights and
privileges of the Resigning Administrative Agent under the Credit Documents to
the Successor Administrative Agent (and in form and substance reasonably
satisfactory to the Resigning Administrative Agent and the Successor
Administrative Agent), and (iii) take all other actions reasonably requested by
the Successor Administrative Agent or its representatives to facilitate the
transfer of information to the Successor Administrative Agent in connection with
the Lenders and the Credit Documents. The Borrower hereby consents to all
actions taken or to be taken by the Resigning Administrative Agent and the
Successor Administrative Agent pursuant to the immediately preceding sentence.

 

(i)          Successor Administrative Agent Fees. On the Effective Date, the
Successor Administrative Agent shall be entitled to receive its agency fees from
the Borrower as set forth in that certain Fee Letter, dated as of the date
hereof (the “Fee Letter”), between the Borrower and the Successor Administrative
Agent. Fees payable pursuant to the Fee Letter shall be fully earned when due,
and when paid shall be nonrefundable for any reason whatsoever. For the
avoidance of doubt, nothing in this Agreement in any way limits the powers,
rights, privileges and protections of the Successor Administrative Agent under
the Credit Documents, including without limitation under Section 2.8(c) of the
Credit Agreement

 

 -13- 

 

 

(j)          The Borrower agrees to pay on the Effective Date the reasonable and
documented out-of-pocket costs and expenses of the Successor Administrative
Agent relating to this Amendment, including the negotiation, documentation and
closing thereof, including the reasonable and documented fees, charges and
disbursements of Duane Morris LLP as counsel for the Successor Administrative
Agent, to the extent invoices therefor have been provided at least one Business
Day prior to the Effective Date.

 

Section 3.            Resignation of Issuing Lenders; Existing Letters of Credit
to New Facility.

 

(a)          Upon the effectiveness of this Amendment and as of the Effective
Date, each of Wells Fargo, Citibank, N.A., DNB Bank ASA, New York Branch, Royal
Bank of Canada, Bank of America, N.A., Barclays Bank PLC, and MUFG Bank, Ltd.
(f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd) hereby resigns as an Issuing
Lender (each, in such capacity, a “Resigning Issuing Lender”, and collectively
the “Resigning Issuing Lenders”) and gives notice of such resignation. Each of
the parties hereto (including without limitation the Lenders party hereto (which
constitute the Majority Lenders)) hereby waives any notice requirement for such
resignation contained in the Credit Agreement and acknowledges and agrees that
such resignation complies with the terms and conditions of Section 8.6 of the
Credit Agreement and is effective as of the Effective Date.

 

(b)          Upon the effectiveness of this Amendment and as of the Effective
Date, each Resigning Issuing Lender shall be released from each and all of its
obligations and duties as an “Issuing Lender” under the Credit Documents and
discharged from its duties and obligations as an “Issuing Lender” under the
Credit Documents; provided, however, that nothing herein shall limit the rights
and protections in favor of such Resigning Issuing Lender that expressly survive
resignation of an Issuing Lender under the Credit Agreement (including without
limitation those contained in Article VIII and Section 9.1(b), (c) and (d) and
Section 2.3(h) thereof) and the other Credit Documents, as such provisions of
the Credit Agreement are in effect on the Effective Date immediately prior to
the effectiveness of the Amendment, in respect of any actions taken or omitted
to be taken by the Resigning Issuing Lender while the Resigning Issuing Lender
was acting as Issuing Lender.

 

(c)          (i) The Borrower agrees and acknowledges that, immediately prior to
giving effect to this Amendment, the Letters of Credit described on Exhibit B
(the “Existing Letters of Credit”) are the only Letters of Credit outstanding
under the Credit Documents, (ii) each Resigning Issuing Lender agrees and
acknowledges that each Letter of Credit issued by such Resigning Issuing Lender
under the Credit Agreement immediately prior to giving effect to this Amendment
is described on Exhibit B, and (iii) the parties hereto agree and acknowledge
that, immediately after giving effect to this Amendment, such Existing Letters
of Credit shall (A) not be deemed to be Letters of Credit under the Credit
Agreement and (B) be deemed to have been issued under, and governed by the terms
and conditions of, the New Credit Agreement.

 

Section 4.            Resignation of Swingline Lender.

 

(a)          Upon the effectiveness of this Amendment and as of the Effective
Date, Wells Fargo hereby resigns as Swingline Lender (in such capacity, the
“Resigning Swingline Lender”) and gives notice of such resignation. Each of the
parties hereto (including without limitation the Lenders party hereto (which
constitute the Majority Lenders)) hereby waives any notice requirement for such
resignation and acknowledges and agrees that such resignation, to the extent
applicable, complies with the terms and conditions of the Credit Documents and
is effective as of the Effective Date.

 

 -14- 

 

 

(b)          Upon the effectiveness of this Amendment and as of the Effective
Date, the Resigning Swingline Lender shall be released from each and all of its
obligations and duties as a “Swingline Lender” under the Credit Documents and
discharged from its duties and obligations as a “Swingline Lender” under the
Credit Documents; provided, however, that nothing herein shall limit any rights
and protections in favor of such Resigning Swingline Lender as a Lender that
survive the replacement of a Lender under the Credit Agreement or that are
contained in Article VIII or Section 9.1(b) or (d) of the Credit Agreement, as
such provisions of the Credit Agreement are in effect on the Effective Date
immediately prior to the effectiveness of this Amendment. The Borrower and the
Resigning Swingline Lender agree that, immediately before and after giving
effect to this Amendment, no Swingline Advances are outstanding under the Credit
Agreement.

 

Section 5.            Consent to Non-Pro Rata Commitment Reduction. Upon the
effectiveness of this Amendment and as of the Effective Date, the Lenders party
hereto (which constitute the Majority Lenders) hereby consent to the Non-Pro
Rata Commitment Reduction (as defined below) notwithstanding the requirements
and/or limitations set forth in Section 2.1(c) of the Credit Agreement to the
extent, and only to the extent, that the consummation of the Non-Pro Rata
Commitment Reduction would violate such requirements and/or limitations
(collectively, the “Consent”). The parties to this Amendment hereby waive all
notices and minimum amounts and multiples required in connection with such
Non-Pro Rata Commitment Reduction pursuant to Section 2.1(c) of the Credit
Agreement. The Consent shall constitute a limited, one-time consent, and nothing
contained herein shall obligate the Lenders to grant any additional or future
consent with respect to, or in connection with, any provision of any Credit
Document.

 

Section 6.            Non-Pro Rata Commitment Reduction. Upon the effectiveness
of this Amendment and as of the Effective Date, the Revolving Commitment of each
New Facility Lender shall be reduced to zero (such reduction being the “Non-Pro
Rata Commitment Reduction”). For the avoidance of doubt, there shall be no
Issuing Lender and no Swingline Lender once the Non-Pro Rata Commitment
Reduction occurs, and the parties hereto consent to each Resigning Issuing
Lender resigning as an Issuing Lender on such date notwithstanding any notice
period requirements in the Credit Agreement.

 

Section 7.            Conditions Precedent. This Amendment shall become
effective as of the Effective Date upon the satisfaction of the following
conditions precedent:

 

(a)          Documentation. The Resigning Administrative Agent shall have
received counterparts of this Amendment duly executed by each Credit Party, the
Majority Lenders, the Resigning Administrative Agent, each Resigning Issuing
Lender, the Resigning Swingline Lender and the Successor Administrative Agent,
in form and substance reasonably satisfactory to the Resigning Administrative
Agent.

 

 -15- 

 

 

(b)          Payment of Interest, Fees, Expenses, and Other Amounts. On the
Effective Date, immediately prior to giving effect to this Amendment, the
Borrower shall have paid (A) to the Resigning Administrative Agent, for the
account of the relevant obligees under the Credit Documents, all unpaid
interest, fees, expenses, and other amounts accrued and/or owing by any Credit
Party under the Credit Documents through and including the Effective Date
(whether or not otherwise then due and payable), including, without limitation,
(i) the fees set forth in any Fee Letter, (ii) any interest or fees accrued
through and including the Effective Date pursuant to Section 2.8 or 2.9 of the
Credit Agreement, and (iii) all other costs, expenses, or other amounts accrued
or owing pursuant to Sections 2.11 and 9.1 of the Credit Agreement, and (B) all
fees, costs and expenses due to be paid on or before the Effective Date under
Section 2(i) and (j) hereof.

 

(c)          No Default. No Default shall have occurred and be continuing,
immediately after giving effect to this Amendment.

 

(d)          New Credit Agreement; Revolving Outstanding Amount. (i) The New
Credit Agreement shall have become effective with each New Facility Lender’s
commitment thereunder not exceeding the amount set forth opposite such New
Facility Lender’s name on Exhibit C attached hereto or such higher amount agreed
to in writing by such New Facility Lender, (ii) pursuant to, and immediately
after giving effect to, the New Credit Agreement, the Existing Letters of Credit
shall be deemed to have been issued under, and shall be governed by the terms
and conditions of, the New Credit Agreement, (iii) immediately prior to giving
effect to this Amendment and the New Credit Agreement, the Revolving Outstanding
Amount (other than with respect to the Existing Letters of Credit) shall be
equal to zero, (iii) immediately after giving effect to this Amendment and the
New Credit Agreement, the Revolving Outstanding Amount shall be equal to zero,
and (iv) the Lenders shall have received a certificate duly executed by a
Responsible Officer of each of the Parent and the Borrower dated as of the
Effective Date certifying as to the matters in this clause (d) and clause (c)
above.

 

Section 8.            Representations and Warranties. Each Credit Party hereby
represents and warrants to the parties hereto that, as of the date hereof: (a)
the representations and warranties made by such Credit Party in the Credit
Documents are true and correct in all material respects on and as of the
Effective Date; provided that (i) to the extent any representation and warranty
is qualified as to “Material Adverse Change” or otherwise as to materiality,
such representation and warranty is true and correct in all respects, (ii) to
the extent that such representation or warranty relates to an earlier date, it
shall be true and correct only as of such specified date, (iii) the
representations and warranties contained in Section 4.4(a) of the Credit
Agreement shall be deemed to refer to the most recent Financial Statements
furnished pursuant to Sections 5.2(a) and (b), respectively, of the Credit
Agreement, and (iv) the representation and warranty contained in Section 4.4(b)
of the Credit Agreement shall be deemed to refer to the most recent Financial
Statements furnished pursuant to Section 5.2(a) of the Credit Agreement; (b) the
execution, delivery and performance of this Amendment are within the limited
liability company or corporate power and authority of such Credit Party and have
been duly authorized by appropriate limited liability company and corporate
action and proceedings; (c) this Amendment constitutes the legal, valid, and
binding obligation of such Credit Party enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity, and no portion of the Obligations are subject to
avoidance, subordination, recharacterization, recovery, attack, offset,
counterclaim, or defense of any kind; and (d) there are no governmental or other
third party consents, licenses and approvals required in connection with the
execution, delivery, performance, validity and enforceability of this Amendment.

 

 -16- 

 

 

Section 9.            Reaffirmation of Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty to
which it is a party are in full force and effect and that such Guarantor
continues to unconditionally and irrevocably guarantee the full and punctual
payment, when due, whether at stated maturity or earlier by acceleration or
otherwise, all of the Guaranteed Obligations (as defined in such Guaranty), and
its execution and delivery of this Amendment does not indicate or establish an
approval or consent requirement by such Guarantor under the Guaranty, in
connection with the execution and delivery of amendments, consents or waivers to
the Credit Agreement, the Notes or any of the other Credit Documents.

 

Section 10.         Release. For good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each of the Parent and the
Borrower hereby, for itself, its Subsidiaries and Affiliates, and its successors
and assigns (collectively, the “Releasing Parties” and each individually a
“Releasing Party”), fully and without reserve, releases, acquits, and forever
discharges each of the Resigning Administrative Agent, the Resigning Issuing
Lenders, the Resigning Swingline Lender, and the New Facility Lenders, and their
respective successors and assigns, officers, directors, employees,
representatives, trustees, attorneys, agents and affiliates (collectively the
“Released Parties” and each individually a “Released Party”) from any and all
actions, claims, demands, causes of action, judgments, executions, suits, debts,
liabilities, costs, damages, expenses or other obligations of any kind and
nature whatsoever, direct and/or indirect, at law or in equity, whether now
existing or hereafter asserted, whether absolute or contingent, whether due or
to become due, whether disputed or undisputed, whether known or unknown
(INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF
USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY)
(collectively, the “Released Claims”), for or because of any matters or things
occurring, existing or actions done, omitted to be done, or suffered to be done
by any of the Released Parties, in each case, on or prior to the Effective Date
that in any way directly or indirectly arises out of or in any way connected to
any of this Amendment, the Credit Agreement, any other Credit Document, or any
of the transactions contemplated hereby or thereby (collectively, the “Released
Matters”); provided that the Released Matters shall not apply or extend to,
include or otherwise affect any agreement, arrangement, contract or relationship
between a Releasing Party and a Released Party other than the Credit Documents,
the New Credit Facility Documents, and the respective transactions related
thereto, whether heretofore, presently or hereafter existing. Each of the Parent
and the Borrower hereby acknowledges and agrees that the agreements in this
Section 10 are intended to cover and be in full satisfaction for all or any
alleged injuries or damages arising in connection with the Released Matters
herein compromised and settled. Each of the Parent and the Borrower hereby
further agrees, for itself, its Subsidiaries and Affiliates, and its successors
and assigns, that it will not sue any Released Party on the basis of any
Released Claim released, remised and discharged by the Credit Parties pursuant
to this Section 10. In entering into this Amendment, the Parent and the Borrower
consulted with, and have been represented by, legal counsel and expressly
disclaim any reliance on any representations, acts or omissions by any of the
Released Parties and hereby agrees and acknowledges that the validity and
effectiveness of the releases set forth herein do not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity hereof.

 

 -17- 

 

 

Section 11.         Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 9.13(b), (c) and (d) and Section 9.15 of the Credit Agreement shall
apply to this Amendment, mutatis mutandis. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
is, for the avoidance of doubt, a Credit Document under the Credit Agreement.
The execution and delivery of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or any Lender under the
Credit Agreement or any Credit Document, nor, except as herein provided,
constitute a waiver of any provision of the Credit Agreement or any Credit
Document. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder” or words of like import shall mean
and be a reference to the Credit Agreement, as affected and amended by this
Amendment. This Amendment may be executed in any number of counterparts, all of
which taken together shall constitute one and the same amendatory instrument and
any of the parties hereto may execute this Amendment by signing any such
counterpart. Transmission by facsimile or electronic transmission (e.g., PDF) of
an executed counterpart of this Amendment shall be deemed to constitute due and
sufficient delivery of such counterpart. With respect to each of the Resigning
Administrative Agent, the Resigning Issuing Lenders, the Resigning Swingline
Lender, and the New Facility Lenders, all obligations of the Parent, the
Borrower, and their respective Subsidiaries provided for in Sections 2.11, 2.12,
2.14(b), and 9.1(a), (b) and (d) of the Credit Agreement and all of the
obligations of the Lenders in Section 9.1(c) and Section 9.8 of the Credit
Agreement shall survive (in the case of Section 9.8, until the fifth anniversary
of the date of) any termination of the Credit Agreement, repayment in full of
the Obligations, and termination or expiration of all Letters of Credit.
References in this Amendment to the “Administrative Agent” mean, for all periods
prior to the Effective Date and on the effectiveness of this Amendment, the
Resigning Administrative Agent, and from and after the effectiveness of this
Amendment, the Successor Administrative Agent.

 

[Signature Pages Follow]

 

 -18- 

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed as of the Effective Date.

  

  BORROWER:       ROWAN COMPANIES, INC.

 

  By: /s/ Stephen M. Butz



  Name: Stephen M. Butz   Title: Executive Vice President and Chief Financial
Officer       GUARANTORS:       ROWAN COMPANIES PLC

 



  By: /s/ Stephen M. Butz



  Name: Stephen M. Butz   Title: Executive Vice President and Chief Financial
Officer       ROWAN FINANZ S.à r.l., a Luxembourg private limited liability
company

 



  By:  /s/ Rui Miguel Silva Gomes



  Name: Rui Miguel Silva Gomes   Title: Category A Manager

 

  ATLANTIC MARITIME SERVICES LLC,   a Delaware limited liability company

 



  By: /s/ Stephen M. Butz



  Name: Stephen M. Butz   Title: President and Treasurer







 





Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 



 

  Rowan 350 Slot Rigs, Inc.,   a Delaware corporation

 

  By: /s/ Stephen M. Butz



  Name: Stephen M. Butz   Title: Vice President and Treasurer       ROWAN
FINANCE LLC,   a Delaware limited liability company

 

  By: /s/ Stephen M. Butz   Name: Stephen M. Butz   Title: Vice President and
Treasurer



 



Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 

 



  LENDER PARTIES:       WELLS FARGO BANK, NATIONAL ASSOCIATION,   as
Administrative Agent, Swingline Lender, Issuing Lender, a Lender, Resigning
Administrative Agent, Resigning Swingline Lender, and a Resigning Issuing Lender

 

  By: /s/ Timothy P. Gebauer



  Name:  Timothy P. Gebauer   Title:    Director



 

Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 

  

  DNB CAPITAL LLC,   as a Lender  

 

  By: /s/ Andrew Shohet   Name: Andrew J. Shohet   Title: First Vice President  
      By: /s/ Phillipe Wulfers   Name: Phillipe Wulfers   Title: First Vice
President

 

  DNB BANK ASA, NEW YORK BRANCH,   as an Issuing Lender and a Resigning Issuing
Lender

 

  By: /s/ Mita Zalavadia   Name: Mita Zalavadia   Title: Assistant Vice
President         By: /s/ Magdalena Brzostowska   Name: Magdalena Brzostowska  
Title: First Vice President

 



 

Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 



 

  MUFG BANK, LTD., f/k/a the BANK OF
TOKYO-MITSUBISHI UFJ, ltd.,   as an Issuing Lender, a Resigning Issuing Lender
and a Lender

 

  By: /s/ Kevin Sparks   Name: Kevin Sparks   Title: Director

  

Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 



 

  BANK OF AMERICA, N.A.,   as an Issuing Lender, a Lender, and a Resigning
Issuing Lender

 

  By: /s/ Michael Clayborne   Name: Michael Clayborne   Title: Director

  

Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 



 

  barclays bank plc,   as an Issuing Lender, a Lender, and a Resigning Issuing
Lender

 

  By: /s/ Sydney Dennis   Name: Sydney G. Dennis   Title: Director

  

Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 

  

  ROYAL BANK OF CANADA,   as an Issuing Lender and a Lender

 

  By:     Name:     Title:  



 

Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 



 

  citibank, N.A.,   as an Issuing Lender, a Lender, and a Resigning Issuing
Lender

 

  By: /s/ Robert Malleck   Name: Robert Malleck   Title: Vice President

  

Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 



 

  hsbc bank usa, n.A.,   as a Lender

 

  By: /s/ Michael Bustios   Name: Michael Bustios   Title: Senior Vice President

  

Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 



 

  ZB, N.A. dba AMEGY BANK,   as a Lender

 

  By: /s/ Steven Taylor   Name: Steven Taylor   Title: Vice President

  

Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 

  

  MIZUHO BANK, LTD.,   as a Lender

 

  By:     Name:     Title:  

  

Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 



 

  GOLDMAN SACHS BANK USA,   as a Lender

 

  By: /s/ Annie Carr   Name: Annie Carr   Title: Authorized Signatory





 

Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 

  

  bank of nova scotia, HOUSTON   BRANCH,   as an Lender

 

  By: /s/ Thane Rattew   Name: Thane Rattew   Title: Managing Director

 



Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 

  

  deutsche bank ag new york branch,   as a Lender

 

  By:     Name:     Title:  

 

Signature Page to Amendment No. 3

Rowan Companies, Inc.



 

 

 



 

  M&T Bank,   as a Lender

 

  By: /s/ Edward Tierney   Name: Edward Tierney   Title: Senior Vice President

 

Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 





 

  Wilmington Trust, National Association,   as Successor Administrative Agent

 

  By: /s/ Meghan McCauley



  Name:   Meghan McCauley   Title:   Vice President





 

Signature Page to Amendment No. 3

Rowan Companies, Inc.

 

 

 

 

EXHIBIT A-1

 

Outstanding Advances and Interest

 

Amount   Outstanding
Principal
Amount   Accrued
but
Unpaid
Interest   Date of
Advance      Class  Type  Rate  Interest
Period  Applicable
Margin $0.00   $0.00   $0.00   N/A     N/A  N/A  N/A  N/A  N/A

 

Lender  Outstanding Principal Amount
Payable   Accrued but Unpaid Interest
Payable  Mizuho Bank, Ltd.  $0.00   $0.00  Royal Bank of Canada  $0.00   $0.00 
Deutsche Bank AG New York Branch  $0.00   $0.00 

 

Exhibit A-1

 

 

EXHIBIT A-2

 

Credit Documents

 

1.Amended and Restated Credit Agreement dated as of January 23, 2014 (as amended
by the Commitment Increase and Extension Agreement and Amendment No. 1 dated as
of May 5, 2015 and the Extension Agreement and Amendment No. 2 dated as of
January 25, 2016) among the Borrower, the Parent, the lenders party thereto from
time to time and the Administrative Agent.

 

2.Amended and Restated Parent Guaranty dated as of January 23, 2014, made by the
Parent, in favor of the Administrative Agent for the ratable benefit of the
Lender Parties.

 

3.Amended and Restated Subsidiary Guaranty dated as of January 23, 2014, made by
Atlantic Maritime Services LLC, a Delaware limited liability company, Rowan 350
Slot Rigs, Inc. (formerly known as RDC Qatar, Inc.), a Delaware corporation, and
Rowan Finance LLC, a Delaware limited liability company, in favor of the
Administrative Agent for the ratable benefit of the Lender Parties.

 

4.Amended and Restated Subsidiary Guaranty dated as of January 23, 2014, made by
Rowan Finanz S.à r.l., a Luxembourg private limited liability company, in favor
of the Administrative Agent for the ratable benefit of the Lender Parties.

 

5.Revolving Note dated as of May 5, 2015, issued by the Borrower payable to the
order of Wells Fargo Bank, National Association in the principal amount of
$150,714,285.71.

 

6.Revolving Note dated as of May 5, 2015, issued by the Borrower payable to the
order of DNB Capital LLC in the principal amount of $150,714,285.71.

 

7.Revolving Note dated as of May 5, 2015, issued by the Borrower payable to the
order of Deutsche Bank AG New York Branch in the principal amount of
$100,000,000.00.

 

8.Revolving Note dated as of May 5, 2015, issued by the Borrower payable to the
order of HSBC Bank USA, N.A. in the principal amount of $100,000,000.00.

 

9.Revolving Note dated as of May 5, 2015, issued by the Borrower payable to the
order of ZB, N.A. dba Amegy Bank in the principal amount of $35,000,000.00.

 

10.Swingline Note dated as of January 23, 2014, issued by the Borrower payable
to the order Wells Fargo Bank, National Association in the principal amount of
$50,000,000.00.

 

Exhibit A-2 

 

 

EXHIBIT B

 

Existing Letters of Credit

 

Original
Amount   Issuing Lender  Issue Date  Expiry 
Date  Issuer  Beneficiary
Name $5,000,000.00   Wells Fargo Bank, National Association
  June 29, 2017  November 15, 2019  Rowan Drilling
(U.K.) Limited  HSBC Bank plc

 

Exhibit B

 

 

EXHIBIT C

 

Maximum New Revolving Commitments

 

New Facility Lender  Maximum New Revolving Commitment  Wells Fargo Bank,
National Association  $113,392,857.17  Bank of America, N.A.  $113,035,714.28 
Citibank, N.A.  $113,035,714.28  Barclays Bank PLC  $113,035,714.28  MUFG Bank,
Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.)  $113,035,714.28  DNB
Capital LLC  $100,714,285.71  Goldman Sachs Bank USA  $78,750,000.00  HSBC Bank
USA, N.A.  $75,000,000.00  M&T Bank  $75,000,000.00  The Bank of Nova Scotia,
Houston Branch  $33,750,000.00  ZB, N.A. dba Amegy Bank  $26,250,000.00  Total 
$955,000,000.00 

 

Exhibit C

 

 

SCHEDULE II

 

LENDER  NON-EXTENDED
COMMITMENT   EXTENDED
REVOLVING
COMMITMENT   AGGREGATE
REVOLVING
COMMITMENT   REVOLVING
CREDIT
MATURITY DATE Deutsche Bank AG, New York Branch  $0   $100,000,000.00  
$100,000,000.00   January 23, 2021 Royal Bank of Canada  $150,714,285.71   $0  
$150,714,285.71   January 23, 2020 Mizuho Bank, Ltd.  $60,000,000   $0  
$60,000,000   January 23, 2019 Total  $210,714,285.71   $100,000,000.00  
$310,714,285.71    

 

Schedule II

 

 

SCHEDULE IV

 

Notice Information

 

ADMINISTRATIVE AGENT WILMINGTON TRUST,
NATIONAL ASSOCIATION Address:

Suite 1290, 50 South Sixth Street,

Minneapolis, MN 55402

  Attn: Meghan McCauley   Telephone: 612-217-5647   Facsimile: 612-217-5651    
    with a copy to: Duane Morris LLP   Address: 222 Delaware Ave., Suite 1600  
  Wilmington, Delaware 19801   Attn:

Christopher Winter, Esq.

Telephone: (302) 657-4904   Facsimile:

(302) 397-2455

 



CREDIT PARTIES Borrower and Guarantors Address: 2800 Post Oak Blvd.     Suite
5450     Houston, Texas 77056-6189   Attn: Stephen M. Butz, Executive Vice
President,     Chief Financial Officer and Treasurer         Telephone: (713)
968-6663   Facsimile: (713) 960-7509       with a copy to:      Attn:

Mark F. Mai, Executive Vice
President, General Counsel and Secretary

  Telephone: (713) 968-6848   Facsimile: (713) 960-7509

 



Schedule IV

